DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 3, 5-9, 11-13, 17, and 19 are objected to because of the following informalities:
In claim 1, line 9, “identifying bits” may be amended to “identifying bits among the plurality of bits” to follow proper antecedent basis.  (Emphasis added.)  
In claim 3, line 4, “writing operations” may be amended to “the writing” to follow proper antecedent basis.  (Emphasis added.)  
In claim 5, line 2, “identified bits” may be amended to “the identified bits” to follow proper antecedent basis.  (Emphasis added.)  
In claim 6, line 4, “the read page” may be amended to “the read data of the page” to follow proper antecedent basis and to avoid ambiguity.  (Emphasis added.)  
In claim 6, line 4, “the extracted bits” may be amended to avoid ambiguity, especially when considering another instance of the same term “the extracted bits” in claim 7 that is completely different from the term used in claim 6.  For example, the term in claim 6 may be amended to “the extracted bits from the read data of the page”.  (Emphasis added.)  For examination, the term is interpreted to be “the extracted bits from the read data of the page”.
In claim 7, line 5, “the read next page” may be amended to “the read data of the next page” to follow proper antecedent basis and to avoid ambiguity.  (Emphasis added.)  
In claim 7, lines 5-6, “the extracted bits” may be amended to avoid ambiguity, especially when considering another instance of the same term “the extracted bits” in claim 6 that is completely different from the term used in claim 7.  For example, the term in claim 7 may be amended to “the extracted bits from the read data of the next page”.  (Emphasis added.)  For examination, the term is interpreted to be “the extracted bits from the read data of the next page”.
In claim 8, line 1, “that bit” may be amended to “the bit” to follow proper antecedent basis.  (Emphasis added.)  
In claim 9, line 3, “the determining operations” may be amended to “the determining” to follow proper antecedent basis.  (Emphasis added.)  
In claim 11, line 2, “estimating, per page, the number of bits having a respective noise characteristic values” may be amended to “estimating, per page among the plurality of pages, a number of the bits having the respective noise characteristic values” to follow proper antecedent basis and to correct a grammatical error.  (Emphasis added.)  
In claim 12, line 3, “read operations” may be amended to “the multiple read operations” to follow proper antecedent basis.  (Emphasis added.)  
In claim 13, line 2, “a NAND-type flash memory” may be amended to “a NOT-AND (NAND)-type flash memory” to avoid ambiguity since the term contains an acronym.  (Emphasis added.)  
In claim 13, lines 2-4, “each including memory cells, each capable of storing multiple bits, the memory cells in each memory block” may be amended to “each of the memory blocks including memory cells, each of the memory cells capable of storing multiple bits, the memory cells in each of the memory blocks” to follow proper antecedent basis.  (Emphasis added.)  
In claim 17, line 3, “the size” may be amended to “a size” to correct a grammatical error.  (Emphasis added.)  
In claim 19, lines 1-2, “the determine operation” may be amended to “the determine” to follow proper antecedent basis.  (Emphasis added.)  
Claims (e.g., claim 19, line 5) with informalities that are the same as those above and not included here should be amended due to the same reasons set forth above.
Appropriate correction is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2020/0204367 A1), hereinafter “Miller”, in view of Chang (US 2020/0319805 A1), hereinafter “Chang”.

Regarding claim 1, Miller teaches:
A memory system, comprising:
a NAND-type flash memory including memory blocks, each including memory cells, each capable of storing multiple bits, the memory cells in each memory block being arranged to form pages; and  (FIGs. 1, 3-4; “[0021] The memory components 112A to 112N [NAND-type flash memory] can include any combination of the different types of non-volatile memory components … An example of non-volatile memory components includes a negative-and (NAND) type flash memory. Each of the memory components 112A to 112N [NAND-type flash memory] can include one or more arrays of memory cells such as … multi-level cells (MLCs) (e.g., triple level cells (TLCs) or quad-level cells (QLCs)) … the memory cells of the memory components 112A to 112N [NAND-type flash memory] can be grouped as memory pages or data blocks [memory blocks] that can refer to a unit of the memory component used to store data”; note that the memory cells can be multi-level cells (MLCs) (e.g., triple level cells (TLCs) or quad-level cells (QLCs), which can store multiple bits of data (also see Chang below)) 
a controller configured to:  (FIGs. 1, 3-4; “[0022] The memory system controller 115 (hereinafter referred to as “controller”)”; [0033])
perform multiple read operations for each of at least some of the pages in a selected memory block, among the memory blocks,  (FIGs. 1, 3-4; [0033]; “[0021] … the memory cells of the memory components 112A to 112N can be grouped as memory pages or data blocks [memory blocks] that can refer to a unit of the memory component used to store data”; “[0034] … At operation 320, the processing logic performs a first read operation on a memory cell to retrieve a first value indicative of data stored at the memory cell … At operation 330, the processing logic performs a second read operation on the same memory cell to retrieve a second value indicative of the data stored at the memory cell”; “[0038] … The returned values can represent the result of each of the first read operation 410 and the second read operation 420”; “[0040] … Although eight total bits are shown with respect to FIG. 4, any number of bits and read operations can be used to determine different bits that are used to determine the random value. Subsequent pairs of read operations can be performed until a number of bits can be generated for a random value at a particular size. For example, the random value can be a size of eight bits. Pairs of read operations can be performed until eight bits can be generated for the random value”; multiple read operations are considered to include a first read operation and a second read operation; each of at least some of the pages is considered to be a group of 8 bits of which the returned values can represent the result of each of the first read operation 410 and the second read operation 420 as shown in FIG. 4; some of the pages are considered to include a number of 8-bit pages described above that are read by pairs of read operations that can be performed until a number of bits can be generated for a random value at a particular size (e.g., the random value can be a size of eight bits); a selected memory block is considered to include a group of the 8-bit pages described above that are read by the pairs of read operations performed until the number of bits are generated for the random value at the particular size)
determine a noise characteristic value for each bit among the pages on which the multiple read operations are performed,  (FIGs. 1, 3-4; [0040], supra; “[0035] … the processing logic determines a difference between the first value and the second value that is associated with a noise characteristic of the memory cell. The difference can be a result of the different noise characteristics that were present or observed at the memory cell during the first read operation and the second read operation”; a noise characteristic value is considered to include a value of each bit of the first value that is associated with a noise characteristic of the memory cell for the number of 8-bit pages; the first value for each of the number of 8-bit pages is a returned value that represents the result of the first read operation 410 in the multiple read operations that are performed until the number of bits are generated for the random value at the particular size)
identify bits having respective noise characteristic values greater than a threshold, and  (FIGs. 1, 3-4; [0035], [0040], all supra; “[0039] … the bit values are different for the second bit 430 and the sixth bit 431 [sic]. A bit of the random value can be determined to be a first value (e.g., a 0) when the bit of the first value [respective noise characteristic values] is larger [greater] than the bit [threshold] of the second value. As such, for the second bit 430, a bit value for the random value can be a 0”; as an example in FIG. 4, the second bit 430 of the first value of the first read operation 410 has a value of “1” [respective noise characteristic values], which is larger [greater] than “0” of the second bit 430 [threshold] of the second value)
generate a random number sequence using at least some of the identified bits.  (FIGs. 1, 3-4; [0035], [0040], all supra; “[0039] … the bit values are different for the second bit 430 and the sixth bit 431 [sic]. A bit of the random value can be determined to be a first value (e.g., a 0) when the bit [identified bits] of the first value [respective noise characteristic values] is larger [greater] than the bit [threshold] of the second value. As such, for the second bit 430, a bit value for the random value can be a 0”; a random number sequence is considered to include a sequence of at least 2 random bit values “0” and “1”, corresponding to the second bit and the sixth bit, respectively, as shown in FIG. 4, out of eight random bits for the random value)

Miller does not teach memory cells, each capable of storing multiple bits, the memory cells in each memory block being arranged to form pages.  

However, Chang teaches:
memory cells, each capable of storing multiple bits, the memory cells in each memory block being arranged to form pages.  (FIG. 1; “[0020] In an embodiment, the non-volatile memory 106 … Each physical block [memory block] has at least one page … Flash memory is for example … multi-level cell (MLC) NAND flash memory, triple level cell (TLC) NAND flash memory … each cell of MLC NAND flash memory can store 2 bits [multiple bits] of data, and each cell of TLC NAND flash memory can store 3 bits [multiple bits] of data”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller to incorporate the teachings of Chang to provide a system of Miller that generates one or more random values based on a difference between first data and second data associated with a noise characteristic of a memory cell, with a System on Chip (SoC) of Chang having a random number generator that processes data of a non-volatile memory having a physical block with at least one page of a multi-level cell (MLC) NAND flash memory.  Doing so with the system of Miller would prevent a non-volatile memory of a System-on-Chip from being copied.  (Chang, [0001])

Regarding claim 1, the claimed method comprises substantially the same steps or elements as those in claim 13.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 13 above.

Regarding claim 2, the combination of Miller teaches the method of claim 1.

Miller further teaches:
storing the noise characteristic values in an array.  (FIGs. 1, 3-4; [0040], supra; “[0035] … the processing logic determines a difference between the first value [noise characteristic values] and the second value that is associated with a noise characteristic of the memory cell”; “[0039] … the bit values are different for the second bit 430 and the sixth bit 431 [sic]. A bit of the random value can be determined to be a first value [noise characteristic values] (e.g., a 0) when the bit of the first value [noise characteristic values] is larger than the bit of the second value”; an array is considered to include a group of memory cells that store the bits of the first value [noise characteristic values])

Regarding claim 14, the combination of Miller teaches the memory system of claim 13.

Chang further teaches:
wherein each of the plurality of memory cells is a memory cell capable of storing two or more bits.  (FIG. 1; “[0021] … Each of the memory components 112A to 112N can include one or more arrays of memory cells such as single level cells (SLCs) or multi-level cells (MLCs) [two or more bits] (e.g., triple level cells (TLCs) or quad-level cells (QLCs))”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Miller to incorporate the teachings of Chang to provide a system of Miller that generates one or more random values based on a difference between first data and second data associated with a noise characteristic of a memory cell, with a System on Chip (SoC) of Chang having a random number generator that processes data of a non-volatile memory having a physical block with at least one page of a multi-level cell (MLC) NAND flash memory.  Doing so with the system of Miller would prevent a non-volatile memory of a System-on-Chip from being copied.  (Chang, [0001])

Claims 3, 8-9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2020/0204367 A1), hereinafter “Miller”, in view of Chang (US 2020/0319805 A1), hereinafter “Chang”, as applied to claims 1 and 13 above, and further in view of Wang et al. (US 2015/0169247 A1), hereinafter “Wang”.

Regarding claim 3, the combination of Miller teaches the method of claim 1.

The combination of Miller does not teach erasing the selected memory block and writing an all zeros pattern to the selected memory block in a raw mode, the erasing and writing operations being performed before performing the multiple read operations.

However, Wang teaches:
erasing the selected memory block and writing an all zeros pattern to the selected memory block in a raw mode, the erasing and writing operations being performed before performing the multiple read operations.  (FIGs. 1A-3B, 15; [0041], [0060]; “[0055] … When a bit changes to the programmed state (from 1 to 0), the number of partial programs required to flip the bit is noted as the bit's program time”; “[0078] … To generate random numbers from RTN, the first step is to identify bits with RTN or both RTN and thermal noise. To do this, one block in Flash memory is erased and then multiple incomplete programs [writing] with the duration of T are applied. … and converts the raw data to a binary sequence”; “[0079] Algorithm I Overall Flash RNG algorithm Erase a block; Num = 0; do { Partially program [writing] a page for T; Num++; Read [multiple read operations] Nbytes in a page N times, and record a trace for each bit - trace[bit]”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Miller to incorporate the teachings of Wang to provide a system of Miller that generates one or more random values based on a difference between first data and second data associated with a noise characteristic of a memory cell, with a system of Wang for random number generation by erasing and partially programming blocks in a Flash memory.  Doing so with the system of Miller would provide a hardware security function using a Flash memory.  (Wang, [0002])

Regarding claim 19, the combination of Miller teaches the memory system of claim 13.

The combination of Miller does not teach wherein the determine operation comprises calculating a uniformity metric and a bit-flipping rate for each bit of the plurality of bits and determining the noise characteristic value of each bit of the plurality of bits based on the uniformity metric and the bit-flipping rate calculated for that bit.

However, Wang teaches:
wherein the determine operation comprises calculating a uniformity metric and a bit-flipping rate for each bit of the plurality of bits and determining the noise characteristic value of each bit of the plurality of bits based on the uniformity metric and the bit-flipping rate calculated for that bit.  (FIGs. 1A-3B, 15; [0051]; [0080], supra; “[0058] … the random number generator of these teachings uses a device effect called Random Telegraph Noise (RTN) as the source of randomness”; “[0081] … For the bits with enough noise, the algorithm uses the power spectral density (PSD) [noise characteristic value] to distinguish RTN from thermal noise; PSD [noise characteristic value] for RTN has a form of 1/f2 at a high frequency. To check this condition, the algorithm computes the PSD [noise characteristic value]”; “[0107] … After each partial program, some bits will have been programmed enough to flip their states from 1 to 0. For each bit in the page, the order in which the bit flipped (number of partial programs required for the bit to flip) were recorded”; “[0186] … The P-value in the first column indicates the uniformity of the P-values calculated in each test. If P-value is greater than or equal to 0.0001, the sequences can be considered to be uniformly distributed. The result indicates that the proposed RNG passes all the NIST tests”) 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Miller to incorporate the teachings of Wang to provide a system of Miller that generates one or more random values based on a difference between first data and second data associated with a noise characteristic of a memory cell, with a system of Wang for random number generation using an algorithm that uses a power spectral density (PSD) to distinguish Random Telegraph Noise (RTN) from thermal noise.  Doing so with the system of Miller would provide a hardware security function using a Flash memory.  (Wang, [0002])

Regarding claims 8-9, the claimed method comprises substantially the same steps or elements as those in claim 19.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 19 above.

Claims 4 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2020/0204367 A1), hereinafter “Miller”, in view of Chang (US 2020/0319805 A1), hereinafter “Chang”, as applied to claims 2 and 13 above, and further in view of Pope et al. (US 2020/0110891 A1), hereinafter “Pope”.

Regarding claim 15, the combination of Miller teaches the memory system of claim 13.

The combination of Miller does not teach wherein the controller includes a storage configured with a register in which the random number sequence is to be stored.

However, Pope teaches:
wherein the controller includes a storage configured with a register in which the random number sequence is to be stored.  (“[0014] An example of a pseudo-random number generator is a linear feedback shift register circuit. The width of the shift register is based on the size of the random number that is to be produced. For example, a 32-bit shift register can be used to generate a 32-bit random number sequence, with a shifting operation in successive cycles of the shift register producing the sequence of random numbers”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Miller to incorporate the teachings of Pope to provide a system of Miller that generates one or more random values based on a difference between first data and second data associated with a noise characteristic of a memory cell, with a system of Pope having a random number generator using a linear feedback shift register circuit.  Doing so with the system of Miller would protect data or an entity (e.g., a user, a program, or a machine) include cryptographic operations that encrypt original data to produce encrypted data that prevents unauthorized entities from easily recovering the original data.  (Pope, [0010])

Regarding claim 16, the combination of Miller teaches the memory system of claim 15.

Miller further teaches:
an array in which the noise characteristic values are stored.  (FIGs. 1, 3-4; [0040], supra; “[0035] … the processing logic determines a difference between the first value [noise characteristic values] and the second value that is associated with a noise characteristic of the memory cell”; “[0039] … the bit values are different for the second bit 430 and the sixth bit 431 [sic]. A bit of the random value can be determined to be a first value [noise characteristic values] (e.g., a 0) when the bit of the first value [noise characteristic values] is larger than the bit of the second value”; an array is considered to include a group of memory cells that store the bits of the first value [noise characteristic values])

Regarding claim 17, the combination of Miller teaches the memory system of claim 15.

Pope further teaches:
determine the size of the register.  (“[0014] An example of a pseudo-random number generator is a linear feedback shift register circuit. The width of the shift register is based on the size of the random number that is to be produced. For example, a 32-bit [size] shift register can be used to generate a 32-bit random number sequence”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Miller to incorporate the teachings of Pope to provide a system of Miller that generates one or more random values based on a difference between first data and second data associated with a noise characteristic of a memory cell, with a system of Pope having a random number generator using a linear feedback shift register circuit.  Doing so with the system of Miller would protect data or an entity (e.g., a user, a program, or a machine) include cryptographic operations that encrypt original data to produce encrypted data that prevents unauthorized entities from easily recovering the original data.  (Pope, [0010])

Regarding claim 4, the claimed method comprises substantially the same steps or elements as those in claim 17.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 17 above.

Claims 5, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2020/0204367 A1), hereinafter “Miller”, in view of Chang (US 2020/0319805 A1), hereinafter “Chang”, and Pope et al. (US 2020/0110891 A1), hereinafter “Pope”, as applied to claims 4 and 17 above, and further in view of Wang et al. (US 2015/0169247 A1), hereinafter “Wang”.

Regarding claim 18, the combination of Miller teaches the memory system of claim 17.

The combination of Miller does not teach a data structure in which information about the at least some of the identified bits is stored, wherein the data structure is configured to store the noise characteristic value of each of the at least some of the identified bits of K pages, among the pages, selected for random number sequence generation.

However, Wang teaches:
a data structure in which information about the at least some of the identified bits is stored,  (FIGs. 1A-3B, 15; “[0080] … Read Nbytes in a page N time, and record a trace for each bit – trace[bit]; For each bit in Nbytes, not selected yet If (CheckRTN(trace[bit]) == true) { Select[bit] = yes)”; a data structure is considered to include at least a trace of the bits that have been selected [identified] when CheckRTN(trace[bit]) is true)
wherein the data structure is configured to store the noise characteristic value of each of the at least some of the identified bits of K pages, among the pages, selected for random number sequence generation.  (FIGs. 1A-3B, 15; [0051]; [0080], supra; “[0058] … the random number generator of these teachings uses a device effect called Random Telegraph Noise (RTN) as the source of randomness”; “[0081] … For the bits with enough noise, the algorithm uses the power spectral density (PSD) [noise characteristic value] to distinguish RTN from thermal noise; PSD [noise characteristic value] for RTN has a form of 1/f2 at a high frequency. To check this condition, the algorithm computes the PSD [noise characteristic value], and converts it to a log-scale in both x and y axes. If the result has a slope less than Tslope (in one instance, not a limitation of these teachings, −1.5 is used, a preferred value is −2) for all frequencies higher than Tfreq (in one instance, not a limitation of these teachings, 200 Hz is used), the algorithm categorizes the bit as RTN only. If the PSD [noise characteristic value] has a slope less than Tslope for any interval larger than Invl (in one instance, not a limitation of these teachings, 0.2 is used) at a high frequency, the bit is categorized as a combination of RTN and thermal noise”; the data structure is also considered to include a slope of a power spectrum density (PSD) [noise characteristic value], which is used to distinguish a Random Telegraph Noise (RTN) behavior from other noise for bits that have been selected [identified] in the trace of K pages in a Flash memory)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Miller to incorporate the teachings of Wang to provide a system of Miller that generates one or more random values based on a difference between first data and second data associated with a noise characteristic of a memory cell, with a system of Wang for random number generation using an algorithm that uses a power spectral density (PSD) to distinguish Random Telegraph Noise (RTN) from thermal noise.  Doing so with the system of Miller would provide a hardware security function using a Flash memory.  (Wang, [0002])

Regarding claim 5, the claimed method comprises substantially the same steps or elements as those in claim 18.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 18 above.

Regarding claim 11, the combination of Miller teaches the method of claim 5.

Miller further teaches:
estimating, per page, the number of bits having a respective noise characteristic values greater than the threshold.  (FIGs. 1, 3-4; [0035], [0039]-[0040], all supra; for example, as shown in FIG. 4, for each of the 8-bit pages described above, there is 1 bit [number of bits] that is the bit of the first value [respective noise characteristic values] larger [greater] than the bit [threshold] of the second value)

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2020/0204367 A1), hereinafter “Miller”, in view of Chang (US 2020/0319805 A1), hereinafter “Chang”, Pope et al. (US 2020/0110891 A1), hereinafter “Pope”, and Wang et al. (US 2015/0169247 A1), hereinafter “Wang”, as applied to claim 5 above, and further in view of Papandreou et al. (US 2020/0301768 A1), hereinafter “Papandreou”.

Regarding claim 6, the combination of Miller teaches the method of claim 5.

Miller further teaches:
initializing a page index for cyclic iteration; 
reading data from a page of the K chosen pages;  (FIGs. 1, 3-4; “[0021] … the memory cells of the memory components 112A to 112N can be grouped as memory pages”; “[0040] … For example, as shown, the first read operation 410 and the second rea operation 420 can be a first pair of read operations that have been performed on a first memory cell and can be used to generate two random bits out of eight random bits for the random value. A subsequent pair of read operations can be performed on a different memory cell to generate additional random bits”; K chosen pages are considered to include a number of the 8-bit pages described above that are read by the pairs of read operations performed until the number of bits are generated for the random value at the particular size (e.g., 8 bits for the random value))
extracting bits from the read page and storing the extracted bits in the register.  (FIGs. 1, 3-4; [0035], [0039]-[0040], all supra; as shown in FIG. 4, all of the bits are extracted from the first value after the first read operation 410 is performed; for example, the first value for each of the number of 8-bit pages is a returned value that represents the result of the first read operation 410 in the multiple read operations that are performed until the number of bits are generated for the random value at the particular size; note that random bits “0” and “1” of the second bit 430 and the sixth bit 432, respectively, are considered to be stored into a register or another storage element while the multiple read operations continue to perform until the number of bits are generated for the random value at the particular size (e.g., 8 bits for the random value))

The combination of Miller does not teach initializing a page index for cyclic iteration.

However, Papandreou teaches:
initializing a page index for cyclic iteration.  (FIGs. 4A, 10; “[0168] As shown in FIG. 10, operation 1002 of method 1000 includes initializing three process variables, “b”, “r”, and “p” [page index], which respectively specify indices for a block among the “Nb” blocks which include valid data, a page region among the “Nr” page regions in each block, and a physical page among the “Np” physical pages in each page region”; “[0173] … operation 1020 includes resetting block index b and page region r to 0 and advances page index p”; note that the page index p advances from 0 to Np-1 and then back to 0, such as in a cyclic iteration)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Miller to incorporate the teachings of Papandreou to provide a system of Miller that generates one or more random values based on a difference between first data and second data associated with a noise characteristic of a memory cell, with a system of Papandreou that performs a read of one or more pages in a page region of a block using a page index.  Doing so with the system of Miller would manage a reliability of pages of storage space in a non-volatile random access memory (NVRAM).  (Papandreou, [0001])

Regarding claim 7, the combination of Miller teaches the method of claim 6.

Miller further teaches:
incrementing the page index by modulo K;
reading data from a next page in accordance with the incrementing step; and  (FIGs. 1, 3-4; “[0021] … the memory cells of the memory components 112A to 112N can be grouped as memory pages”; “[0040] … For example, as shown, the first read operation 410 and the second rea operation 420 can be a first pair of read operations that have been performed on a first memory cell and can be used to generate two random bits out of eight random bits for the random value. A subsequent pair of read operations can be performed on a different memory cell to generate additional random bits”; a next page is considered to be another 8-bit page to be read after the current 8-bit page shown in FIG. 4 is read by the read operations, which are performed until the number of bits are generated for the random value at the particular size (e.g., 8 bits for the random value))
extracting bits from the read next page and storing the extracted bits in the register.  (FIGs. 1, 3-4; [0035], [0039]-[0040], all supra; since the read operations are performed until the number of bits are generated for the random value at the particular size (e.g., 8 bits for the random value) as explained above, additional bits on top of those bits shown in FIG. 4, may be extracted from an additional first value of the next page; these additional bits are considered to be stored into the register or the another storage element while the multiple read operations continue to perform until the number of bits are generated for the random value at the particular size (e.g., 8 bits for the random value))

Papandreou further teaches:
incrementing the page index by modulo K.  (FIGs. 4A, 10; “[0168] As shown in FIG. 10, operation 1002 of method 1000 includes initializing three process variables, “b”, “r”, and “p” [page index], which respectively specify indices for a block among the “Nb” blocks which include valid data, a page region among the “Nr” page regions in each block, and a physical page among the “Np” physical pages in each page region”; “[0173] … operation 1020 includes resetting block index b and page region r to 0 and advances page index p”; note that the page index p advances from 0 to Np-1 and then back to 0, such as in a cyclic iteration; as such, the page index p is considered to be incremented by modulo K, where K is Np)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Miller to incorporate the teachings of Papandreou to provide a system of Miller that generates one or more random values based on a difference between first data and second data associated with a noise characteristic of a memory cell, with a system of Papandreou that performs a read of one or more pages in a page region of a block using a page index.  Doing so with the system of Miller would manage a reliability of pages of storage space in a non-volatile random access memory (NVRAM).  (Papandreou, [0001])

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2020/0204367 A1), hereinafter “Miller”, in view of Chang (US 2020/0319805 A1), hereinafter “Chang”, and Wang et al. (US 2015/0169247 A1), hereinafter “Wang”, as applied to claims 9 and 19, respectively above, and further in view of Kawahito (US 2022/0075070 A1), hereinafter “Kawahito”.

Regarding claim 20, the combination of Miller teaches the memory system of claim 19.

The combination of Miller does not teach wherein, in determining the noise characteristic value of each bit of the plurality of bits, different tunable parameters are applied to the uniformity metric and the bit-flipping rate respectively.

However, Wang in view of Kawahito teaches:
wherein, in determining the noise characteristic value of each bit of the plurality of bits, different tunable parameters are applied to the uniformity metric and the bit-flipping rate respectively.  (Wang: 1A-3B, 15; [0051]; [0080], supra; “[0058] … the random number generator of these teachings uses a device effect called Random Telegraph Noise (RTN) as the source of randomness”; “[0081] … For the bits with enough noise, the algorithm uses the power spectral density (PSD) [noise characteristic value] to distinguish RTN from thermal noise; PSD [noise characteristic value] for RTN has a form of 1/f2 at a high frequency. To check this condition, the algorithm computes the PSD [noise characteristic value]”; “[0107] … After each partial program, some bits will have been programmed enough to flip their states from 1 to 0. For each bit in the page, the order in which the bit flipped (number of partial programs required for the bit to flip) were recorded”; “[0186] … The P-value in the first column indicates the uniformity of the P-values calculated in each test. If P-value is greater than or equal to 0.0001, the sequences can be considered to be uniformly distributed. The result indicates that the proposed RNG passes all the NIST tests”) (Kawahito: FIG. 2; “[0039] FIG. 2 illustrates an example of a circuit configuration of the pseudo random number generation circuit 35. … The Q outputs of the D flip-flop circuits 41 1 and 41 2 other than the final stage pass through the AND circuits 42 1 and 42 2, respectively, so that the Q outputs are subjected to an AND operation with coefficients C2 and C1 and then input to the XOR circuits 43 1 and 43 2.”; “[0040] In the pseudo random number generation circuit 35 having the above configuration, when the coefficient C1=“0” and the coefficient C2=“1” are set [tunable], an M sequence repeated as “1001011” can be generated, and when the coefficient C1=“1” and the coefficient C2=“0” are set [tunable], an M sequence repeated as “1001110” can be generated”) (Wang teaches a random number generator using the PSD [noise characteristic value] computed for the uniformity of the P-values and using a number of partial programs required for the bit to flip, and Kawahito teaches a circuit configuration of the pseudo random number generation circuit 35 with a setting [tunable] of coefficients C2 and C1; thus, one of ordinary skill in the art would be able to combine the teachings to generate a random number by computing the PSD [noise characteristic value] using a circuit configuration of the pseudo random number generation circuit 35 with a setting [tunable] of coefficients C2 and C1 to set [tunable] the amount of the uniformity of random values and a number of partial programs required for the bit to flip in order to provide a security function, such as random number generation, by using a Flash memory that does not require carefully design specific circuits and implemented in all flash memory device, which does not require a long time to generate a read and the data hiding is decoupled from Flash memory content)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Miller to incorporate the teachings of Kawahito to provide a system of Wang having a random number generator using a PSD computed for the uniformity of the P-values and using a number of partial programs required for the bit to flip, with a device of Kawahito having a circuit configuration of a pseudo random number generation circuit with a setting of coefficients.  Doing so with the system of Wang would provide a hardware security function using a Flash memory.  (Wang, [0002])

Regarding claim 10, the claimed method comprises substantially the same steps or elements as those in claim 20.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 20 above.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2020/0204367 A1), hereinafter “Miller”, in view of Chang (US 2020/0319805 A1), hereinafter “Chang”, and Pope et al. (US 2020/0110891 A1), hereinafter “Pope”, and Wang et al. (US 2015/0169247 A1), hereinafter “Wang”, as applied to claim 11 above, and further in view of Liu et al. (US 2012/0030268 A1), hereinafter “Liu”.

Regarding claim 12, the combination of Miller teaches the method of claim 11.

The combination of Miller does not teach wherein the estimating is performed by aggregating all read data and computing average Hamming distances between read operations.

However, Liu teaches:
wherein the estimating is performed by aggregating all read data and computing average Hamming distances between read operations.  (“[0091] … Comparing all pairs of ID bit sequences [all read data] (13041 and 10296 pairs, respectively), the average Hamming distance for the global algorithm is 63.92, close to the ideal value of 64 (FIG. 10[D]). The average Hamming distance for the canary algorithm is 61.79, implying a trade-off in randomness and ID set size (FIG. 10[E])”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Miller to incorporate the teachings of Liu to provide a system of Miller that generates one or more random values based on a difference between first data and second data associated with a noise characteristic of a memory cell, with a data processing apparatus of Liu for producing a randomized value using a new chip ID generation method involving a hamming distance.  Doing so with the system of Miller would provide an improved technique for generating randomized values.  (Liu, [0011])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shim et al. (US 2010/0250637 A1) discloses a random number generation method and apparatus. In the random number generation method, a random number is generated using a plurality of digital signals existing in various storage devices, and thus the speed at which a random number is generated may be significantly increased.
Matsumoto et al. (US 2010/0057820 A1) discloses a random number generation apparatus includes: a random noise generation element comprising a source region and a drain region, a tunnel insulation film, a gate electrode, and a charge trap portion provided between the tunnel insulation film and the gate electrode and being capable of trapping charges, random noise being generated in a drain current flowing between the source region and the drain region on the basis of charges trapped in the charge trap portion; a random number conversion circuit for converting random noise generated from the random noise generation element to a random number; a first test circuit for performing a random number test to test quality of the random number output from the random number conversion circuit; and an initialization circuit for pulling out charges in the charge trap portion of the random noise generation element to the semiconductor substrate through the tunnel insulation film and thereby initializing the charge trap portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.B.V./Patent Examiner, Art Unit 2136


/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136